Citation Nr: 1336193	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include tuberculosis and asbestosis.

2.  Entitlement to an initial disability rating higher than 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Newark, New Jersey Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for tuberculosis.  The RO denied service connection for asbestos exposure and for hepatitis C.

In March 2011 the Veteran had a hearing at the Board's offices in Washington, DC, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is in the Veteran's claims file.

In a September 2012 decision, the Board granted service connection for hepatitis C.  The Board granted reopening of a claim for service connection for tuberculosis.  The Board recharacterized the service connection claim as one for respiratory disorder to include tuberculosis and asbestosis.  The Board remanded that respiratory disorder service connection claim, to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.

In an October 2012 rating decision, the AMC effectuated the Board's grant of service connection for hepatitis C.  The AMC assigned a disability rating of 10 percent.

The Board is satisfied that there has been substantial compliance with the remand directives on the issue of service connection for a respiratory disorder.  The Board will proceed with review of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issue of a higher initial disability rating for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  An ongoing respiratory disorder manifested by shortness of breath and intermittent productive cough first manifested after tuberculosis exposure and a diagnosis of pneumonia in active service and this respiratory disorder has recurred since active service.  

2.  The Veteran does not have current diagnoses of asbestosis or active tuberculosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ongoing respiratory disorder manifested by shortness of breath and intermittent productive cough are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for asbestosis and active tuberculosis are not met. 38 U.S.C.A. §§ 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

With respect to the Veteran's claim for service connection for a respiratory disorder, the RO provided the Veteran with VCAA notice in letters issued in January 2009, February 2009, and December 2012.  In those letters the RO addressed the information and evidence necessary to substantiate a claim for service connection.  The RO informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

In the March 2011 Board hearing the AVLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the March 2011 Board hearing.  The Board therefore finds that, consistent with Bryant, the AVLJ who conducted that hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran, and a transcript of the 2011 Board hearing.  In response to instructions in the September 2012 Board remand, an additional set of the Veteran's service treatment records were added to the claims file, the Veteran was provided an opportunity to submit or release VA to request additional post-service medical records, and the Veteran underwent an additional VA medical examination.  The examination, performed in January 2013, was performed by a qualified clinician who reported having reviewed the Veteran's claims file.  The examiner at least in part addressed the issues the Board raised in the remand.  The examination and examination report arguably are adequate for addressing the respiratory service connection claim.  While the examiner did not directly provide a requested opinion, that lack of opinion does not injure the Veteran's interests, because the overall record is sufficient to support a grant of the benefit sought on appeal.  The Board is satisfied, then, that the compliance with the remand directives is sufficient to allow the Board to proceed with review of the respiratory disorder service connection claim without any additional remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his respiratory disorder service connection claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of that claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including active tuberculosis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within a specified period from the date of separation from service.  In the case of tuberculosis, the period is three years.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran essentially contends that he has a current respiratory disorder that is related to events during service, including tuberculosis or tuberculosis exposure, pneumonia, and asbestos exposure.

The Veteran's service treatment records reflect that he was seen in January 1977 for cough and nasal congestion, found to be an upper respiratory infection, and again for similar symptoms in May 1977.  In June 1977 he was seen due to conversion on purified protein derivative (PPD) tests for tuberculosis, with skin test results of 0 millimeters (mm) in March 1975 and 10 mm in June 1977.  Chest x-rays were negative for active disease.  A clinician started the Veteran on isoniazid (INH) as a prophylaxis, and planned follow-up with periodic chest x-rays.  In September 1977 chest x-rays showed no infiltrates and INH was continued.

In December 1977 the Veteran reported having had one to two minute episodes of pleuritic chest pain that stopped when he stopped taking INH and resumed when he resumed taking INH.  A clinician found that the Veteran's lungs were clear and that a chest x-ray was clear.  The clinician's assessment was possible lupus-type pleural inflammation secondary to INH.  The clinician consulted a pulmonologist who felt that such a reaction would be very rare, and recommended restarting INH with close follow-up.  In January 1978 the treating clinician found that the Veteran had restarted INH without any problem.  His lungs were clear.

In February 1978 the Veteran developed a fever, productive cough, and pleuritic pain.  He was seen at a private hospital emergency room.  Chest x-rays showed apparent cavitation in the left lung, interpreted as possible cavitary tuberculosis.  He was admitted to a service hospital, where he was placed in isolation because of the possibility of tuberculosis.  Tomograms showed a mild infiltrate in the left upper lobe with no evidence of cavitation or adenopathy.  After four days, repeat chest x-rays showed that the infiltrate had completely resolved.  The Veteran was discharged to duty with instruction to continue on INH.  The treating clinician diagnosed viral left upper lobe pneumonia.

In August 1978 chest x-rays were within normal limits.  In July 1979 the Veteran was treated for a sore throat.  In January 1980 chest x-rays were within normal limits.  In a February 1980 medical history the Veteran noted a history of being a PPD converter.  The Veteran separated from service in March 1980.  

After service the Veteran underwent a VA medical examination in September 1980.  He reported having some difficulty with respiration and having occasional chest pains.  It was noted that he had been found to be a PPD converter and that he had been treated for pneumonia in 1978.  The Veteran indicated that he was frequently aware of his breathing, but that he was not short of breath with exertion.  Chest x-rays showed clear lung fields, and were negative for lung disorder.  In the examination report space for diagnosis, the examiner noted that the Veteran was a tuberculosis converter and that he had a history of pneumonia in 1978.

In a December 1980 statement, the Veteran noted that during service he had a positive skin test for tuberculosis and had hospital treatment for a respiratory illness.  He stated that presently he had daily chest pains, difficulty breathing, and chronic chest congestion. 

In VA treatment in July 1981 the Veteran reported a three year history of chest pain and productive cough.  He related the history of PPD conversion and INH treatment.  A clinician found that the Veteran's chest and lungs were clear.  There was evidence of chest wall tenderness.  Chest x-rays were normal.  History reported on pulmonary consultation included travel to the Philippines and Hong Kong during service, and minimal exposure during service to asbestos, from working with asbestos lined pipes for a few hours on four or five occasions.  The consulting physician found that the Veteran's lungs were clear, with no rales or wheezes.  Chest x-rays appeared normal.  The clinician's impression was probable chronic bronchiectasis secondary to severe past pneumonia.  In VA pulmonary clinic treatment in November 1981, a clinician noted that the Veteran had good results of pulmonary function tests (PFTs).  The clinician prescribed bronchodilator treatment.  The clinician's impression was possible exercise-induced asthma.

On VA medical examination in January 1984, the Veteran reported difficulty breathing, congestion, and frequent colds.

In a November 2007 claim, the Veteran reported that during service he was exposed to asbestos.  He stated that in a ship's engine room he was frequently exposed to asbestos from changing the insulation on steam pipes.

The Veteran had a private cardiology consultation in April 2009, before undergoing back surgery.  The consultation report included as history that the Veteran had saddle pulmonary embolus in 1997, and that he was status post tissue plasminogen activator.  The cardiologist stated that chest x-rays were unremarkable.  The cardiologist concluded that the Veteran did not have any recurrent pulmonary embolus.

In June 2009, the Veteran indicated that during service he was exposed to asbestos and was treated for possible tuberculosis.  He stated that presently he had problems with asthma and bronchitis.

In a May 2010 statement, private physician J. C. S., M.D., discussed the Veteran's medical records from the 1970s, including service treatment records.  Dr. S. noted the Veteran's history of travel during service to Japan, Hong Kong, the Philippines, Guam, and Korea.  Dr. S. stated that current chest x-rays showed evidence of an old granuloma, indicating exposure to tuberculosis.  Dr. S. reported that his practice had treated the Veteran for an episode of blood in sputum.  Dr. S. wrote:

In my medical opinion, [the Veteran] was exposed to Tuberculosis sometime after May 1977.  He was treated for one year with INH Therapy confirming the fact that he converted from PPD Negative to PPD Positive.

In May 2010, the Veteran wrote that he tested positive for tuberculosis during service.  He noted the hospital treatment during service for a respiratory illness.  He stated that he spat blood twice in the last year.  He asserted noted that current chest x-rays showed granulomas on his lungs.  He contended that the evidence shows that he has respiratory symptoms residual to respiratory disease during service.

In the March 2011 Board hearing, the Veteran reported that in service, in March 1976, he tested negative for tuberculosis.  He stated that in the course of his service he was deployed to locations in Asia, including Japan, Korea, Taiwan, the Philippines, and Guam.  He related that on testing later in service, in 1977, he tested positive for the tuberculosis bacteria.  He reported that he was on a prophylactic course of INH for a year.  He stated that his sputum became much thicker in consistency, and darker and spotted in appearance.  He related having developed a high fever in 1978, being seen in a private hospital emergency room, where cavitation on a lung was seen, and then being treated in a service hospital.  The Veteran's representative noted the Veteran's treatment soon after service, in the early 1980s, for respiratory problems.  The representative discussed Dr. S.'s 2010 opinion.  The Veteran reported that presently his activity was limited by shortness of breath.  He stated that he could not walk ten to twelve blocks without stopping and resting.  He stated that three to four times a year he had episodes during which his sputum had blood in it.  He stated that he remained ill longer than normal when he had a cold or flu.  The Veteran reported that his education included two years of medical school.

The Veteran had a VA general medical examination in September 2011.  The examiner reviewed the Veteran's medical records but was not provided with the claims file to review.  The Veteran reported a history of respiratory problems since 1977.  He stated that he was found to have a cavitary tuberculosis lesion.  He indicated that years later he had pulmonary emboli with minimal residual.  He reported that he was not currently in treatment for respiratory issues.  The examination report indicated that the Veteran had no history of cough (productive or non-productive), wheezing, or dyspnea.  The examiner found that the Veteran's lungs were clear to auscultation and percussion, and that he had good breath sounds.  Chest x-rays were normal.  The examiner did not provide any diagnosis regarding the Veteran's respiratory system.

The Veteran had a VA respiratory conditions examination in January 2013.  The examiner reported having reviewed the claims file.  The examiner noted that the Veteran was treated in service for pneumonia, and that, following a positive PPD test in service, he had INH treatment for a year.  The Veteran reported that presently he had shortness of breath on exertion, and had a cough with yellow, thick expectoration.  The Veteran did not have active tuberculosis at the time of the examination.  He was not on any medication for respiratory issues.  The examiner specifically noted having reviewed 1978 chest x-rays and Dr. S.'s May 2010 statement.  The examiner compared chest x-rays from 2011 and 2013.  The examiner reported that the 2011 x-rays did not show any cavity, granuloma, or infiltrates.  The examiner found that the 2013 x-rays showed no change from the 2011 x-rays.  On the 2013 x-rays, the pulmonary vasculature was within normal limits.  There was no evidence of acute infiltrates or effusions.  The examiner also ordered PFTs and reviewed the results.  The examiner found that, at the time of the 2013 examination, the Veteran did not have any respiratory abnormality other than symptoms of shortness of breath.  The examiner provided a diagnosis of status post exposure to pulmonary tuberculosis, with no residuals at the time of the examination.  In the examination form area for an opinion as to the likelihood that the claimed condition is related to service, the examiner did not select any of the opinion options or otherwise provide an opinion.

In a September 2013 written informal hearing presentation, the Veteran, through his representative, noted that the clinician who examined the Veteran in 2013 provided a diagnosis of status post tuberculosis.  The Veteran asserted that since the positive tuberculosis test and treatment occurred in service, the 2013 examiner's finding supports service connection for a disorder residual to the conditions treated in service.  The Veteran noted that the 2013 examiner did not directly provide an opinion as to the likely etiology of the current respiratory condition.  The Veteran asserted that, if the record was not found to support service connection, then it would be necessary to remand the case for compliance with the Board's 2012 remand instruction to provide such an opinion.

The Veteran had treatment during service for respiratory concerns.  He had prophylactic INH treatment beginning in 1977 following the test result that was positive for tuberculosis or exposure to tuberculosis.  Medical evidence from 1978 contains differing findings as to the condition of his lungs.  A clinician at the private hospital saw a lung cavitation and indicated that it was possible the Veteran had active tuberculosis.  At the service hospital, clinicians isolated the Veteran because of the possibility of active tuberculosis.  Service clinicians did not see cavitation on imaging done there.  Those clinicians saw infiltrate, and diagnosed pneumonia.  After treatment, imaging indicated that the infiltrate had resolved.

The Veteran continued to have respiratory complaints over the several years immediately following his service.  In 1981 a VA clinician indicated that the Veteran's respiratory symptoms were probably related to his past pneumonia.

There is no finding that the Veteran had active tuberculosis within the three years following separation from service; so there is not a basis to establish service connection for tuberculosis or tuberculosis residuals on a presumptive basis.  The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of active tuberculosis.  

The Veteran has reported asbestos exposure in service and has raised the question of respiratory disease residual to that exposure.  However, no clinician has related any current respiratory symptoms or disorder to asbestos exposure, nor found that the Veteran has any current disorder that is characteristic of asbestos-related disease.  There is no competent evidence of a current diagnosis of asbestosis.  

In recent years, the Veteran has reported ongoing respiratory symptoms since service.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent over the years.    

Clinical findings and opinions differ regarding the nature and etiology of any disorder manifested by the current symptoms.  Dr. S. found in 2010 that chest x-rays showed an old granuloma which in turn showed exposure to tuberculosis.  The VA physician who examined the Veteran in 2013 stated that 2011 and 2013 x-rays did not show granuloma.  That examiner found that the Veteran was exposed to tuberculosis, and provided a diagnosis of status post tuberculosis exposure.  The examiner completed the examination form in a manner that leaves some questions.  The examiner did not check any space by the printed opinion options, nor otherwise directly provide opinion regarding the likely etiology of current respiratory symptoms or disorder.  By diagnosing status post tuberculosis exposure, and then finding no residuals, the examiner appears to have indirectly indicated that the Veteran's current symptoms, including shortness of breath, are not residual to the tuberculosis exposure.  The 2013 examiner's indirect or implied opinion is not clear enough, however, to constitute direct medical opinion against a connection between the respiratory issues treated in service and current reported respiratory symptoms.

To summarize, the evidence shows that the Veteran had pneumonia during service.  The evidence tends to show that during service he had tuberculosis exposure, though more likely than not no active tuberculosis.  His respiratory symptom complaints continued after service, and one VA clinician linked them to pneumonia, which the Veteran had in service.  Thus, there is evidence of a connection between pneumonia and tuberculosis exposure during service and continuing respiratory illness after service.  Other evidence suggests that it is questionable as to whether currently reported symptoms are related the respiratory issues addressed in service.  The Board finds that the evidence against disorders in service having residual post-service effects does not outweigh the evidence that problems in service continued after service.  The evidence for and against service connection is at least balanced.  Resolving reasonable doubt in the Veteran's favor, the Board accepts that current respiratory disorder, manifested by shortness of breath and episodes of productive cough, is a continuation of, or is otherwise residual to, respiratory issues, including tuberculosis exposure and pneumonia, that were treated during service.  The Board therefore grants service connection for the current respiratory disorder.


ORDER

Entitlement to service connection for a respiratory disorder manifested by shortness of breath and intermittent productive cough is granted.

Entitlement to service connection for active tuberculosis and asbestosis is denied.  



REMAND

In November 2012, the Veteran submitted a notice of disagreement (NOD) with the October 2012 rating decision that assigned an initial 10 percent disability rating for the service-connected hepatitis C.  When a claimant files a timely NOD, the agency of original jurisdiction (AOJ) (in this case, the AMC) must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. § 19.26 (2013).  The AMC has not sent the Veteran an SOC addressing his appeal of the rating assigned for hepatitis C.  The Court has indicated that when a claimant submits an NOD, and the AOJ does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the hepatitis C rating issue to the AMC to issue an SOC.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a statement of the case with regard to the issue of entitlement to a higher initial disability rating for hepatitis C.  Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue.  If appeal of that issue is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issue.  The Veteran has the right to submit additional evidence and argument on that issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


